                                                                     CHANGE IN
CONTROL AGREEMENT

This CHANGE IN CONTROL AGREEMENT (the "Agreement") is entered into effective as
of February 1, 2005, by and between RF MICRO DEVICES, INC., a North Carolina
corporation (the "Company"), and Gregory J. Thompson (the "Executive").

WHEREAS, the Executive is currently employed by the Company; and           

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management group to be essential to protecting and enhancing the best
interests of the Company and its shareholders; and

            WHEREAS, the Company has determined that the best interests of the
Company and its shareholders will be served by reinforcing and encouraging the
continued dedication of the Executive to his assigned duties without
distractions arising from a potential change in control of the Company; and

            WHEREAS, this Agreement is intended to remove such distractions and
to reinforce the continued attention and dedication of the Executive to his
assigned duties;

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Executive and the Company
hereby agree as follows:

1.         Term of Agreement.  This Agreement shall become effective on the date
hereof and shall continue in effect until the earliest of (a) February 1, 2008,
if no Change in Control has occurred before that date; provided, however, that
commencing on February 1, 2008 and each year thereafter, the term of this
Agreement shall automatically be extended for an additional one year unless, not
later than January 1 of the same year, the Company shall have given notice to
the Executive that it does not wish to extend this Agreement (such three-year
period, as it may be extended as described in Section 1(a) herein, being
referred to as the "Term"); (b) the termination by either party of the
Executive's employment with the Company for any reason prior to a Change in
Control; or (c) the expiration following a Change in Control of two years and
the fulfillment by the Company and the Executive of all of their obligations
hereunder.  Notice by the Company of its intention not to extend the term of
this Agreement and its expiration at the end of the Term shall not constitute
termination of employment and the Executive shall not be entitled to the payment
of benefits under Sections 4 and 5 unless he is otherwise entitled to such
benefits pursuant to the terms herein.  Furthermore, nothing in the Section 1
shall cause this Agreement to terminate before both the Company and the
Executive have fulfilled all of their obligations hereunder.

--------------------------------------------------------------------------------

 

2.         Change in Control.
 

(a)        No compensation shall be payable under this Agreement unless and
until (i) there has been a Change in Control of the Company while the Executive
is still an employee of the Company and (ii) the Executive's employment by the
Company is terminated for a reason other than one or more of the circumstances
specified in Section 3(a)(i) through (v).
 

(b)        For the purposes of this Agreement, a "Change in Control" of the
Company shall be deemed to have occurred on the first to occur of the following:

(i)         The date any entity or person shall have become the beneficial owner
of, or shall have obtained voting control over, fifty-one percent (51%) or more
of the outstanding Common Stock of the Company;


             (ii)        The date the shareholders of the Company approve a
definitive agreement (A) to merge or consolidate the Company with or into
another corporation or other business entity (for these purposes, each, a
"corporation"), in which the Company is not the continuing or surviving
corporation or pursuant to which any shares of Common Stock of the Company would
be converted into cash, securities or other property of another corporation,
other than a merger or consolidation of the Company in which holders of Common
Stock immediately prior to the merger or consolidation have the same
proportionate ownership of Common Stock of the surviving corporation immediately
after the merger as immediately before, or (B) to sell or otherwise dispose of
all or substantially all the assets of the Company; or


             (iii)       The date there shall have been a change in a majority
of the Board of Directors of the Company within a 12-month period unless the
nomination for election by the Company's  shareholders of each new director was
approved by the vote of two-thirds of the directors then still in office who
were in office at the beginning of the 12-month period.

For purposes herein, the term "person" shall mean any individual, corporation,
partnership, group, association or other person, as such term is defined in
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), other than the Company, a subsidiary of the
Company or any employee benefit plan(s) sponsored or maintained by the Company
or any subsidiary thereof, and the term "beneficial owner" shall have the
meaning given the term in Rule 13d-3 under the Exchange Act.
 

3.         Termination Following Change in Control.

 


--------------------------------------------------------------------------------

 

(a)        Termination.  If a Change in Control of the Company shall have
occurred while the Executive is still an employee of the Company, the Executive
shall be entitled to the payments provided in Sections 4 and 5 herein upon the
termination of the Executive's employment with the Company within the
twenty-four (24) month period following a Change in Control, whether such
termination is by the Executive or by the Company, unless such termination is as
a result of (i) the Executive's death; (ii) the Executive's Disability (as
defined in Section 3(b) below); (iii) the Executive's Retirement (as defined in
Section 3(c) below); (iv) the Executive's termination of employment by the
Company for Cause (as defined in Section 3(d) below); or (v) the Executive's
decision to terminate employment other than for Good Reason (as defined in
Section 3(e) below).  For the purposes of this Agreement, the twenty-four (24)
month period following a Change in Control shall be referred to as the
"Termination Period." 
 

(b)               Death or Disability.
 

       (i)         Disability.  In the event that the Executive's employment
terminates because of Disability, the Company shall have no obligation or
liability to the Executive pursuant to this Agreement by reason of such
termination (except as may be otherwise provided in Section 4(d) herein) and
this Agreement shall terminate upon the Executive's termination of employment
due to Disability; provided, however, that the Executive's termination of
employment due to Disability shall be effective only at the end of thirty (30)
days following the delivery of written notice by the Company to the Executive of
such termination due to Disability and only if Executive fails to return to the
full-time performance of duties by the end of such 30-day notice period.  For
the purposes of this Agreement, "Disability" shall mean a physical or mental
illness or injury that prevents the Executive from performing the essential
functions of his duties (as they existed immediately before the illness or
injury) on a full-time basis for a period of at least six (6) consecutive
months.  The Board of Directors of the Company (the "Board") shall have sole
authority to determine if a Disability exists.
 

        (ii)        Death.  This Agreement shall terminate immediately in the
event of the death of the Executive occurring at any time during the Term
hereof, and in such event the Company shall have no obligation or liability to
the Executive or his legal representatives by reason of such termination (except
as may be otherwise provided in Section 4(d) herein).
 

(c)                Retirement. In the event that the Executive's employment
terminates due to his Retirement, the Company shall have no obligation or
liability to the Executive pursuant to this Agreement upon such termination
(except as otherwise provided in Section 4(d) herein), and the Agreement shall
terminate upon the Executive's termination of employment due to such
Retirement.  "Retirement" as used in this Agreement shall mean the earlier to
occur of (A) the Executive's normal retirement date under the Company's
tax-qualified retirement plan or any successor plan thereto applicable to the
Executive or (B) the Executive's retirement date under a contract, if any,
between the Executive and the Company providing for his retirement from the
employment of the Company or an affiliate (as defined in Section 11(a) herein)
on a date other than such normal retirement date.
 

(d)         Cause.

 


--------------------------------------------------------------------------------


(i)         If the Executive's employment with the Company is terminated for
Cause, the Company shall have no obligation or liability to the Executive under
this Agreement (except as may be otherwise provided in Section 4(d) herein), and
this Agreement shall terminate upon the Executive's termination of employment
for Cause. 
 

(ii)        For purposes of this Agreement, "Cause" shall be determined solely
by the Board in the exercise of good faith and reasonable judgment, and shall
mean the occurrence of any one or more of the following:
 

(A)       The continued failure of the Executive to perform his duties with the
Company (other than any such failure resulting from the Executive's incapacity
due to physical or mental illness or any such failure after the Executive has
received a Notice of Termination without Cause by the Company or has delivered a
Notice of Termination for Good Reason to the Company) which has not been
corrected within thirty (30) days after a written demand for performance is
delivered to the Executive by the Board which specifically identifies the manner
in which the Board believes that the Executive has not substantially performed
the Executive's duties;


             (B)       The Executive's engaging in conduct that damages or
prejudices the Company or any affiliate or engaging in conduct or activities
damaging to the property, business or reputation of the Company or any
affiliate, including but not limited to breaching Company policies including
those related to equal employment opportunity and unlawful harassment;
 

(C)       The conviction of the Executive of, or a plea by the Executive of nolo
contendere to, a felony, or any misdemeanor that involves moral turpitude;
 

(D)       The Executive's engaging in any act of fraud, theft, misappropriation,
embezzlement or dishonesty to the material detriment of the Company;
 

(E)       Any diversion by the Executive of a material business opportunity from
the Company without written Board consent;
 

(F)       Any breach by the Executive of a material term of the Agreement
(including but not limited to the Executive's breach of any covenant contained
in Section 9 herein); or
 

(G)       The Executive's continued substance abuse, as determined by the Board
after written notice from the Board and a reasonable opportunity to undergo
appropriate treatment for a reasonable period. 

 


--------------------------------------------------------------------------------


Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board shall be conclusively presumed to be done, or omitted
to be done, by the Executive in good faith and in the best interests of the
Company. Cause shall not exist unless and until the Company has delivered to the
Executive a copy of a resolution duly adopted by the majority of the Board
(excluding the Executive if the Executive is a Board member) at a meeting of the
Board called and held for such purpose (after reasonable notice to the Executive
and an opportunity for the Executive, together with counsel, to be heard before
the Board), finding that in the good faith opinion of the Board an event set
forth in any one or more of clauses (A) through (G) herein has occurred and
specifying the particulars thereof in detail.
 

(e)          Good Reason.

 The Executive may terminate his employment for Good Reason at any time after a
Change of Control during the Termination Period.  For purposes of this
Agreement, "Good Reason" shall mean any of the following:
 

(i)         A material reduction by the Company without the Executive's written
consent in the Executive's basic duties and responsibilities;
 

(ii)        Any material reduction by the Company without the Executive's
written consent of the Executive's base salary as in effect on the date hereof
(or as the same may be adjusted with Executive's written consent from time to
time during the Term), other than a reduction which is part of a salary
reduction plan applicable to all officers or all employees of the Company, as
the case may be (and not the Executive singly);
 

(iii)       Any failure by the Company to continue the Executive's ability to
participate in any plan or arrangement, including, without limitation, any life
insurance, accident, disability or health insurance plan, thrift plan, pension
plan, retirement plan, profit-sharing plan, or any other qualified or
non-qualified employee benefit plan, bonus plan, incentive plan, stock option,
restricted stock, stock purchase or other stock-based plan, and all other
similar plans or arrangements which are from time to time made generally
available to officers of the Company and in which the Executive participates,
unless there are substituted therefore plans or arrangements providing the
Executive with essentially equivalent and no less favorable benefits, or any
action or inaction by the Company which would adversely affect the Executive's
participation in or materially reduce the Executive's benefits under any such
plan or successor plan or deprive the Executive of any material fringe benefit
enjoyed by the Executive; provided, however, that (A) a reduction in the
Executive's incentive or bonus plan payments due to the failure to attain
certain performance-based objectives or (B) a reduction in the Executive's
benefits due to the Company's decision to discontinue the availability of any
plan or arrangement to all officers or all employees, as the case may be (and
not the Executive singly), shall not be deemed to constitute "Good Reason" under
this Section 3(e)(iii);




--------------------------------------------------------------------------------


(iv)       A relocation of the Company's principal executive offices to a
location in excess of 30 miles from Greensboro, North Carolina, or the
Executive's relocation to any place other than the location at which the
Executive performed the Executive's duties prior to a Change in Control of the
Company, except for (A) required travel by the Executive on the Company's
business to an extent substantially consistent with the Executive's business
travel obligations during the 12 months immediately preceding a Change of
Control of the Company or (B) a relocation with the Executive's express written
consent;
 

(v)        Any material reduction in the number of paid vacation days to which
the Executive is entitled at the time of a Change of Control of the Company
(other than a reduction with the Executive's written consent);
 

(vi)       Any failure by the Company without the Executive's written consent to
obtain the express assumption of this Agreement by any successor or assignee of
the Company (and parent corporation of such successor or assignee, if
applicable) as provided in Section 11(a) herein.
 

(f)           Notice of Termination.  Any termination of the Executive's
employment (i) by the Company due to Disability, Retirement or for Cause or (ii)
by the Executive for Good Reason shall be communicated by a Notice of
Termination.  For purposes of this Agreement, a "Notice of Termination" shall
mean a written notice which shall indicate those specific termination provisions
in this Agreement relied upon and which sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provisions so indicated.  For purposes of this
Agreement, no such purported termination by the Company or the Executive shall
be effective without such Notice of Termination.
 

(g)          Date of Termination.  "Date of Termination" shall mean (i) if the
Executive is terminated by the Company for Disability, 30 days after Notice of
Termination is given to the Executive (provided that the Executive shall not
have returned to the performance of the Executive's duties on a full-time basis
during such 30-day period); (ii) if the Executive is terminated by the Company
for any other reason, the date on which a Notice of Termination is given (or
such later date as is specified in such notice); or (iii) if the Executive
terminates for Good Reason, the date on which a Notice of Termination is given
(or such later date as is specified in such notice).
 

4.         Payment of Compensation upon Termination of Employment. If, during
the Termination Period, the employment of the Executive shall terminate pursuant
to a "Qualifying Termination" (as defined herein), then the Company shall
provide to the Executive the payments described in this Section 4 and, if
applicable, Section 5.  For the purposes of the Agreement, a "Qualifying
Termination" means (i) the Company's termination of the Executive's employment
other than because of death, Disability, Retirement or Cause, as provided in
Sections 3(b), 3(c) and 3(d) herein, or (ii) the Executive's termination of his
employment for Good Reason pursuant to Section 3(e) herein.
 

(a)          Cash Payments.  If, during the Termination Period, the employment
of the Executive shall terminate pursuant to a Qualifying Termination, then the
Company shall provide to the Executive the following cash payments:




--------------------------------------------------------------------------------


(i)         Within thirty (30) days following the Date of Termination (or such
earlier date, if any, as may be required under applicable wage payment laws), a
lump-sum cash amount equal to the sum of (A) the Executive's base salary through
the Date of Termination and any bonus amounts which have been earned or become
payable, to the extent not theretofore paid or deferred, (B) a pro rata portion
of the Executive's annual bonus for the fiscal year in which the Executive's
Date of Termination occurs in an amount at least equal to (1) the Executive's
Bonus Amount, multiplied by (2) a fraction, the numerator of which is the number
of days in the fiscal year in which the Date of Termination occurs through the
Date of Termination and the denominator of which is three hundred sixty-five
(365), and reduced by (3) any amounts paid from the Company's incentive plan for
the fiscal year in which the Executive's Date of Termination occurs and (C) any
accrued vacation pay, to the extent not theretofore paid; plus

(ii)        A severance benefit equal to the sum of (i) one (1) times the
Executive's highest annual rate of base salary during the 12-month period
immediately prior to Executive's Date of Termination, plus (ii) one (1) times
the Executive's Bonus Amount. The severance benefits provided for pursuant to
this Section 4(a)(ii) shall be paid in periodic installments over the
Compensation Period (as defined herein) in accordance with the normal payroll
practices of the Company.  For the purposes of Section 4(a) herein, "Bonus
Amount" shall mean the average annual incentive bonus earned by the Executive
under any incentive bonus plan or plans of the Company (or its affiliates)
during the last three (3) completed fiscal years of the Company immediately
preceding the Executive's Date of Termination (or such shorter period that the
Executive has been employed by the Company).  The one (1) -year period following
the Qualifying Termination of an Executive and during which the benefits
provided pursuant to Section 4(a)(ii) and Section 4(b) shall be provided is
referred to herein as the "Compensation Period." 

            (b)        Continued Coverage. If, during the Termination Period,
the employment of the Executive shall terminate pursuant to a Qualifying
Termination, the Company shall continue to provide, during the Compensation
Period, the Executive (and the Executive's dependents, if applicable) with the
same level of medical, dental, vision, accident, disability and life insurance
benefits upon substantially the same terms and conditions (including
contributions required by the Executive for such benefits) as existed
immediately prior to the Executive's Date of Termination; provided, however,
that if the Company is unable to provide any of these benefits under its benefit
plans in effect during the Compensation Period, the Company shall pay to the
Executive an amount sufficient to enable the Executive to procure comparable
benefits on his own. Notwithstanding the foregoing, in the event the Executive
becomes reemployed with another employer and becomes eligible to receive welfare
benefits from such employer, the welfare benefits described herein shall be
secondary to such benefits during the period of the Executive's eligibility, but
only to the extent that the Company reimburses the Executive for any increased
cost and provides any additional benefits necessary to give the Executive the
benefits provided hereunder. The Executive's accrued benefits as of the Date of
Termination under the Company's employee benefit plans shall be paid to the
Executive in accordance with the terms of such plans.  In addition, if, during
the Termination Period, the employment of the Executive shall terminate pursuant
to a Qualifying Termination, the Company shall provide the Executive with one
(1) additional year of service credit under all non-qualified retirement plans
and excess benefit plans in which the Executive participated as of his Date of
Termination. 






--------------------------------------------------------------------------------



            (c)        Stock Awards.  If, during the Termination Period, the
employment of the Executive shall terminate pursuant to a Qualifying
Termination,  then the following shall apply with respect to any stock-based
awards granted by the Company.

                                    (i)         Stock Options and Stock
Appreciation Rights.  All Company stock options, stock appreciation rights or
similar stock-based
                         awards held by the Executive will be accelerated and
exercisable in full as of the Date of Termination, without regard to the
exercisability or
                         vesting of such awards prior to the Date of
Termination.

                                    (ii)        Restricted Stock.  All
restrictions on any restricted stock, performance stock or similar stock-based
awards granted by the
                         Company, including without limitation any vesting or
performance criteria, held by the Executive as of the Date of Termination shall
be removed
                         and such awards shall be deemed vested and earned in
full.
                       
                        (d)         Payments Due to Termination Other than
Qualifying Termination. If, during the Termination Period, the Executive shall
terminate other than by reason of a Qualifying Termination, then the Company
shall pay to Executive within thirty (30) days following the Date of Termination
(or such earlier date, if any, as may be required under applicable wage payment
laws) a lump-sum cash amount equal to the sum of (i) Executive's base salary
through the Date of Termination and any bonus amounts which have become payable,
to the extent not theretofore paid or deferred, and (ii) any accrued vacation
pay, to the extent not theretofore paid.  The Company may make such additional
payments, and provide such additional benefits, to Executive as the Company and
Executive may agree in writing. The Executive's accrued benefits as of the Date
of Termination under the Company's employee benefit plans shall be paid to
Executive in accordance with the terms of such plans.

5.         Certain Additional Payments by the Company.






--------------------------------------------------------------------------------



                       (a)        Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, award,
benefit or distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its affiliated entities) or any entity
which effectuates a Change in Control (or any of its affiliated entities) to or
for the benefit of the Executive (whether pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 5) (the "Payments") would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the "Code"), or any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the "Excise Tax"), then
the Company shall pay to the Executive an additional payment (a "Gross-Up
Payment") in an amount such that after payment by the Executive of all taxes
(including any Excise Tax) imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the sum of (i) the Excise Tax
imposed upon the Payments and (ii) the product of any deductions disallowed
because of the inclusion of the Gross-Up Payment in the Executive's adjusted
gross income and the highest applicable marginal rate of federal income taxation
for the calendar year in which the Gross-Up Payment is to be made. For purposes
of determining the amount of the Gross-Up Payment, the Executive shall be deemed
to (i) pay federal income taxes at the highest marginal rates of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made, (ii)
pay applicable state and local income taxes at the highest marginal rate of
taxation for the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes and (iii) have otherwise allowable
deductions for federal income tax purposes at least equal to the Gross-Up
Payment.  Notwithstanding the foregoing provisions of this Section 5(a), if it
shall be determined that the Executive is entitled to a Gross-Up Payment, but
that the Payments would not be subject to the Excise Tax if the Payments were
reduced by an amount that is less than 5% of the portion of the Payments that
would be treated as "parachute payments" under Section 280G of the Code, then
the amounts payable to the Executive under this Agreement shall be reduced (but
not below zero) to the maximum amount that could be paid to Executive without
giving rise to the Excise Tax (the "Safe Harbor Cap"), and no Gross-Up Payment
shall be made to the Executive.  The reduction of the amounts payable hereunder,
if applicable, shall be made by reducing first the payments under Section
4(a)(ii), unless an alternative method of reduction is elected by the
Executive.  For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable under this Agreement (and no other Payments) shall be reduced.
If the reduction of the amounts payable hereunder would not result in a
reduction of the Payments to the Safe Harbor Cap, no amounts payable under this
Agreement shall be reduced pursuant to this provision.

                       

 


--------------------------------------------------------------------------------

                        (b)        Subject to the provisions of Section 5(a),
all determinations required to be made under this Section 5, including whether
and when a Gross-Up Payment is required, the amount of such Gross-Up Payment,
the reduction of the Payments to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the "Accounting Firm") which shall provide detailed
supporting calculations both to the Company and the Executive within forty-five
(45) business days of the receipt of notice from the Company or the Executive
that there has been a Payment, or such earlier time as is requested by the
Company (collectively, the "Determination"). In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Company and the Executive may agree to
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder).  All fees and expenses of the Accounting
Firm shall be borne solely by the Company and the Company shall enter into any
agreement requested by the Accounting Firm in connection with the performance of
the services hereunder.  The Gross-Up Payment under this Section 5 with respect
to any Payments shall be made no later than thirty (30) days following such
Payment. If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall furnish the Executive with a written opinion to such effect,
and to the effect that failure to report the Excise Tax, if any, on the
Executive's applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. In the event the Accounting Firm
determines that the Payments shall be reduced to the Safe Harbor Cap, it shall
furnish the Executive with a written opinion to such effect. The Determination
by the Accounting Firm shall be binding upon the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the Determination, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made ("Underpayment") or Gross-Up
Payments are made by the Company which should not have been made
("Overpayment"), consistent with the calculations required to be made hereunder.
In the event that the Executive thereafter is required to make payment of any
Excise Tax or additional Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) shall
be promptly paid by the Company to or for the benefit of Executive. In the event
the amount of the Gross-Up Payment exceeds the amount necessary to reimburse the
Executive for his Excise Tax, the Accounting Firm shall determine the amount of
the Overpayment that has been made and any such Overpayment (together with
interest at the rate provided in Section 1274(b)(2) of the Code) shall be
promptly paid by the Executive (to the extent he has received a refund if the
applicable Excise Tax has been paid to the Internal Revenue Service) to or for
the benefit of the Company. The Executive shall cooperate, to the extent his
expenses are reimbursed by the Company, with any reasonable requests by the
Company in connection with any contests or disputes with the Internal Revenue
Service in connection with the Excise Tax.

            6.         Withholding.  The Company shall withhold from any amount
payable to the Executive (or to his beneficiary or estate or any other person)
hereunder all federal, state, local or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law,
rule or regulation.

            7.         No Right to Continued Employment.  Nothing in this
Agreement shall be deemed to entitle Executive to continued employment with the
Company or any of its affiliates, and if Executive's employment with the Company
or an affiliate shall terminate prior to a Change in Control, Executive shall
have no further rights under this Agreement (except as otherwise provided
hereunder); provided, however, that, notwithstanding the foregoing, any
termination of Executive's employment during the Termination Period shall be
subject to the provisions of this Agreement.
 

8.         Offset; No Obligation to Mitigate Damages.

                        (a)        Offset.  The Company's obligation to make any
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall be subject to, and may be reduced by the amount related to, any
right of set-off, counterclaim, recoupment, defense or other claim, right or
action which the Company may have against the Executive.
 

                        (b)       No Obligation to Mitigate.  In no event shall
the Executive be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Executive obtains other employment (except as otherwise provided in
Section 4(b) with respect to the payment of welfare plan benefits).

           9.           Confidentiality; Competition; Solicitation.
 

(a)        Covenants of Executive.  The Company and the Executive recognize that
the Executive's services are special and unique and that the provisions herein
for compensation under Section 4 and Section 5 are partly in consideration of
and conditioned upon the Executive's compliance with the covenants contained in
this Section 9.  Accordingly, during the Term of the Agreement and until the end
of the Compensation Period (as defined in Section 4(a)(ii) herein), the
Executive shall be subject to the covenants contained in Sections 9(b), 9(c) and
9(d) herein.




--------------------------------------------------------------------------------


(b)        Confidentiality.  During the Compensation Period, (i) the Executive
covenants and agrees that he shall hold in a fiduciary capacity for the benefit
of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliates and their respective
businesses, which shall have been obtained by the Executive during the
Executive's employment by the Company or any of its affiliates and which shall
not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement); and (ii) the
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.

                         (c)        Solicitation.  During the Compensation
Period, the Executive covenants and agrees that he shall not directly or
indirectly disrupt, damage or interfere with the operation or business of the
Company by soliciting or recruiting the employees of the Company or an affiliate
to work for Executive or other persons or entities.

                         (d)        Non-Competition.  During the Compensation
Period, the Executive covenants and agrees that he shall not render services for
any organization or engage directly or indirectly in any business that, in the
opinion of the Company, competes with or is in conflict with the interests of
the Company in the Noncompetition Area.  For purposes of this Section 9(d), the
"Noncompetition Area" shall mean the following geographic area:

                         (i)         The Noncompetition Area shall mean any area
within or without the United States in which the Company or an affiliate has
operations, including but not limited to any area within a 30-mile radius of any
of the following: Guilford County, North Carolina; Boston, Massachusetts; Cedar
Rapids, Iowa; Scotts Valley, California; San Diego, California; San Jose,
California; Boulder, Colorado; Phoenix, Arizona; Reading, United Kingdom;
Copenhagen, Denmark; Pandrup, Denmark; Oulu, Finland; and Taiwan, ROC.

                         (ii)        In the event the preceding paragraph shall
be determined by judicial action to define too broad a territory to be
enforceable, the Noncompetition Area shall mean any area within a 30-mile radius
of any of the following: Guilford County, North Carolina; Boston, Massachusetts;
Cedar Rapids, Iowa; Scotts Valley, California; San Diego, California; San Jose,
California; Boulder, Colorado and Phoenix, Arizona.

                         (iii)       In the event that the two preceding
paragraphs shall be determined by judicial action to define too broad a
territory to be enforceable, the Noncompetition Area shall mean any area within
a 30-mile radius of Guilford County, North Carolina.

                         (e)        Enforceability.  If any of the restrictions
contained in this Section 9 shall be deemed to be unenforceable by reason of the
extent, duration, geographical scope or other provisions thereof, then the
parties hereto contemplate that the court shall reduce such extent, duration,
geographical scope or other provision hereof and enforce this Section 9 in its
reduced form for all purposes in the manner contemplated thereby. 


--------------------------------------------------------------------------------

                         (f)         Failure to Comply.  The Executive
acknowledges that the covenants included in Section 9 of this Agreement are
crucial to the success of the Company and that violation of the covenants would
immeasurably damage the Company and/or its affiliates.  In the event that the
Executive shall fail to comply with any provision of this Section 9, and the
failure shall continue for ten (10) days following delivery of notice by the
Company to the Executive, all rights of the Executive and any person claiming
under or through him to the payments or benefits described in this Agreement
shall thereupon terminate, and no person shall be entitled thereafter to receive
any payments or benefits hereunder.  In addition to the foregoing, in the event
of a breach by the Executive of the provisions of this Section 9, the Company
shall have and may exercise any and all other rights and remedies available to
the Company at law or otherwise, including but not limited to obtaining an
injunction from a court of competent jurisdiction enjoining and restraining the
Executive from committing a violation, and the Executive hereby consents to the
issuance of an injunction.  The provisions of this Section 9(f) shall control in
the event that the Executive fails to comply with any covenant or term contained
in Section 9 herein, notwithstanding the terms of Section 17 herein.

            10.       Nonalienability.  No right of or amount payable to the
Executive under this Agreement shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, hypothecation, encumbrance,
charge, execution, attachment, levy or similar process or to setoff against any
obligations or to assignment by operation of law.  Any attempt, voluntary or
involuntary, to effect any action specified in the immediately preceding
sentence shall be void.  However, this Section 10 shall not prohibit the
Executive from designating one or more persons, on a form satisfactory to the
Company, as beneficiary to receive amounts payable to him under this Agreement
in the event that he should die before receiving them.

11.       Successors and Assigns.

(a)        The Company.  As used in this Agreement, "Company" shall mean the
Company as defined above and any successor or assignee to its business and/or
assets as aforesaid which assumes the obligations of the Company under this
Agreement or which otherwise becomes bound by all of the terms and provisions of
this Agreement by operation of law.  If at any time during the term of this
Agreement the Executive is employed by an affiliate (as defined herein) of the
Company, such indirect employment of the Executive by the Company shall not
excuse the Company from performing its obligations under this Agreement as if
the Executive were directly employed by the Company, and the Company agrees that
it shall pay or shall cause such employer to pay any amounts owed to the
Executive pursuant to Section 4 and Section 5 hereof, notwithstanding any such
indirect employment relationship.  For the purposes of this Agreement, an
"affiliate" of the Company shall mean a corporation or other entity a majority
of the voting securities of which is beneficially owned by the Company, or any
other corporation or other entity controlling, controlled by, or under common
control with the Company.

                        (b)        The Executive.  This Agreement shall inure to
the benefit of and be enforceable by the Executive's personal and legal
representatives,
            executors, administrators, successors, heirs, distributees, devisees
and legatees.  If the Executive should die while any amounts are still payable
to him
            hereunder, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to the Executive's
            beneficiary (in accordance with Section 10 herein) or, if there be
no such beneficiary, to the Executive's estate.
 


--------------------------------------------------------------------------------

            12.       Waiver; Governing Law.  No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement shall be governed by
and construed in accordance with the laws of the State of North Carolina,
without regard to the conflict of laws provisions of any state.

            13.       Entire Agreement; Amendment.   This Agreement contains all
of the terms agreed upon between the Executive and the Company with
respect to the subject matter hereof and replaces and supersedes all prior
understandings and agreements between the Executive and the Company with
respect to the matters contemplated in the Agreement (except for any
understandings or agreements reflected in a separate non-competition,
confidentiality,
invention or other similar agreement or agreements between the Company and the
Executive).  The Executive and the Company agree that no term, provision
or condition of this Agreement shall be held to be altered, amended, changed or
waived in any respect except as evidenced by written agreement of the
Executive and the Company.

            14.       Reasonable and Necessary Restrictions.  The Executive
acknowledges that the restrictions, prohibitions and other provisions set forth
in this Agreement, including without limitation the provisions of Section 9
herein, are reasonable, fair and equitable in scope, terms and duration, are
necessary to protect the legitimate business interests of the Company, and are a
material inducement to the Company to enter into this Agreement.  The Executive
covenants that he or she will not challenge the enforceability of this Agreement
nor will he or she raise any equitable defense to its enforcement.

            15.       No Trust Fund; Unfunded Obligation. The obligation of the
Company to make payments hereunder shall constitute an unsecured liability of
the Company to the Executive. The Company shall not be required to establish or
maintain any special or separate fund, or otherwise to segregate assets to
assure that such payments shall be made, and the Executive shall not have any
interest in any particular assets of the Company by reason of its obligations
hereunder.  Nothing contained in this Agreement shall create or be construed as
creating a trust of any kind or any other fiduciary relationship between or
among the Company, the Executive, or any other person. To the extent that any
person acquires a right to receive payment from the Company, such right shall be
no greater than the right of an unsecured creditor of the Company.

            16.       Notices.   For purposes of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered, one business day after being
sent for overnight delivery by a nationally recognized overnight courier or
three business days after being mailed by United States registered mail,
return-receipt requested, postage-prepaid, addressed as follows:

                        If to the Company:

                       RF Micro Devices, Inc.

           7628 Thorndike Road

           Greensboro, North Carolina  27409-9421

           Attention:  Chief Financial Officer


--------------------------------------------------------------------------------

                       If to the Executive:
 
                      Gregory J. Thompson

          7628 Thorndike Road

          Greensboro, North Carolina  27409-9421

or such other address as either party have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

            17.       Arbitration, Legal Fees and Expenses.  In the event of any
controversy, claim or dispute between the parties hereto arising out of or
relating to this Agreement (except for any dispute or controversy arising under
or in connection with Section 9), the matter shall be determined by arbitration,
which shall take place in Guilford County, North Carolina, under the rules of
the American Arbitration Association; and a judgment upon such award may be
entered in any court having jurisdiction thereof.  Any decision or award of such
arbitrator shall be final and binding upon the parties.  The parties hereby
consent to the jurisdiction of such arbitrator and of any court having
jurisdiction to enter judgment upon and enforce any action taken by such
arbitrator.  The Company shall pay all reasonable legal fees and expenses that
the Executive may incur as a result of the Company's contesting the validity,
enforceability or the Executive's interpretation of, or determinations under,
this Agreement.
 

18.       Severability.  If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall not affect any other provision of this Agreement or part
thereof, each of which shall remain in full force and effect.
 

19.       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

            20.       Captions; Gender.  The headings and captions contained in
the Agreement are intended for convenience of reference only and have no
substantive significance.  References to the masculine gender shall include
references to the feminine gender, and vice versa.
 

[Signature Page to Follow]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

                                                                              
                          RF MICRO DEVICES, INC.

                                               

                                       
                                                                 By: /s/ Robert
A. Bruggeworth                                
                                       Printed Name: Robert A. Bruggeworth
                                       Title:  Chief Executive Officer  
                        

ATTEST:

/s/ Dean Priddy                   
Secretary
 

[Corporate Seal]

                                
                                                                        
EXECUTIVE

                                                                                                         
 /s/Gregory J. Thompson                    
                                                                                                         
Printed Name: Gregory J. Thompson


--------------------------------------------------------------------------------